Title: Joseph Milligan to Thomas Jefferson, 6 May 1815
From: Milligan, Joseph
To: Jefferson, Thomas


            Respected Friend  Fredericksburg May 6th 1815 Three O,clock
            I have by the mail which will bring you this Sent you four Copies of the Exposition &c two are for yourself one for Col Randolph & one for Capt CarrCapt   Car will pay you for his Copy and I will charge it to your acccount
            as ⅌ invoice on the next page I have sent you the part of your order that I could procure in this place the rest will be sent from Georgetown
            yesterday at one oclock I had the Seven wagons passed over the River Rappahannock which we Loaded on tuesday morning the one which we loaded on wednesday morning has not yet arrived here but as I have now waited until it is three o clock I will leave orders with Capt Wm F Gray for him & set out
            With Great respect yoursJoseph Milligan
          